Order entered July 9, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00001-CV

                  THE GOODYEAR TIRE & RUBBER COMPANY, Appellant

                                                  V.

    VICKI LYNN ROGERS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
     ESTATE OF CARL ROGERS, NATALIE ROGERS AND COURTNEY DUGAT,
                               Appellees

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-03294-E

                                              ORDER
           We GRANT court reporter Vikki Ogden’s July 8, 2015 extension request and ORDER

the record be filed no later than August 31, 2015. Because the reporter’s record was first due

February 2, 2015, we caution Ms. Ogden that failure to timely file the record may result in an

order that she not sit as a court reporter until the record is filed.

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Mark

Greenberg, Presiding Judge of County Court at Law No. 5; Ms. Ogden; and counsel for all

parties.

                                                         /s/    CRAIG STODDART
                                                                JUSTICE